JOHNSON, Judge:
These appeals for reappraisement, consolidated at the trial, have been submitted upon the following stipulation of counsel for the respective parties:
Miss Shostak: * * *
Plaintiff accordingly offers to stipulate as to the Volkswagen automobiles itemized on the invoices accompanying the entries covered by the four appeals for reappraisement which we have consolidated, that on the date of exportation thereof to the United States, the market values or the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other *459costs, charges, and expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, were the invoiced unit values, f.o.b. Hamburg, plus the total Americanization charges for all of the automobiles covered by each invoice, as stated on each invoice.
Mes. Ziff : After conferring with the Appraiser and Assistant Appraiser at this port, we so agree.
Judge Johnson : So agreed.
Miss Shostak : All of the merchandise covered by the appeals for reappraisement were entered subsequent to the effective date of the Customs Simplification Act of 1956, that is after February 27,1958, and plaintiff further offers to stipulate that the merchandise covered by all of the entries and appeals for reappraisement the subject of these consolidated eases is included in the list of articles designated by the Secretary of the Treasury in T.D. 54521, issued January 20, 1958, pursuant to Section 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress.
Plaintiff further offers to stipulate that there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
Mbs. Ziff : After conferring with the Appraiser and Assistant Appraiser, we so agree.
On tbe agreed facts, I find that export value, as that value is defined in section 402a (d) of the Tariff Act of 1980, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that such value is the invoiced unit values f.o.b. Hamburg, plus the total Americanization charges for all of the automobiles covered by each invoice, as stated on each invoice.
Judgment will be rendered accordingly.